IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40148
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN CARLOS GALICIA,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-99-CR-40-1
                        - - - - - - - - - -
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Carlos Galicia has filed a motion to withdraw as counsel and a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Galicia filed a response which this court has

considered.    However, our independent review of the brief, the

record, and Galicia’s response, discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.